 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMIE STEPHEN,                                     No. 2:18-cv-1796 KJM DB P
12                            Plaintiff,
13              v.                                        ORDER
14    E. MONTEJO,
15                            Defendant.
16

17            On February 14, 2020, this court ordered defendant to submit responses to plaintiff’s

18   motions to amend the second amended complaint and for preliminary injunctive relief. In his

19   opposition to the motion to amend, defendant refers to a request for judicial notice. The court is

20   unable to locate that request on the docket.

21            Within fifteen days of the date of this order, defendant shall file the request for judicial

22   notice and inform the court whether he served that request on plaintiff.

23            IT IS SO ORDERED.

24   DATED: March 27, 2020

25

26
                                                       /s/ DEBORAH BARNES
27                                                     UNITED STATES MAGISTRATE JUDGE
     DLB:9
28   DB/prisoner-civil rights/step1796.mta oppo supp
                                                          1
